Appellate Case: 21-8009     Document: 010110655734       Date Filed: 03/11/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 11, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  NICOLE PAUNA, on her own behalf and
  as personal representative for Constantin
  Cristian Pauna,

        Plaintiffs - Appellants,

  v.                                                           No. 21-8009
                                                     (D.C. No. 2:19-CV-00137-SWS)
  SWIFT TRANSPORTATION CO OF                                    (D. Wyo.)
  ARIZONA LLC, a company,

        Defendant - Appellee,

  and

  ROGER DALELEE BROWNELL, an
  individual,

        Defendant.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-8009    Document: 010110655734         Date Filed: 03/11/2022   Page: 2



       Plaintiffs Constantin Cristian Pauna and Nicole Pauna sued Swift

 Transportation Company of Arizona, LLC, after a Swift truck driver assaulted

 Mr. Pauna at a truck stop in Laramie, Wyoming. The district court granted summary

 judgment in Swift’s favor, and the Paunas appealed. 1 Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

                                    I. Background

       Mr. Pauna was a commercial truck driver passing through Wyoming on

 March 15, 2019. He pulled into a line of trucks waiting to refuel at a gas station in

 Laramie. As he waited, he observed Roger Dalelee Brownell, a truck driver

 contracted with Swift, cut in line ahead of him. Mr. Pauna took exception, so he got

 out of his truck and approached Mr. Brownell. A heated argument ensued, which

 ended with Mr. Brownell beating Mr. Pauna unconscious. Mr. Brownell was arrested

 and later pleaded guilty to misdemeanor assault. Mr. Pauna alleged he was so

 severely injured that he was unable to return to work.

       The Paunas filed a lawsuit against Swift and Mr. Brownell in Wyoming federal

 district court, invoking diversity jurisdiction under 28 U.S.C. § 1332 because the

 Paunas and the defendants are from different states. The Paunas sought to hold Swift

 vicariously liable for Mr. Brownell’s actions. They also asserted claims against Swift




       1
          During the pendency of this appeal, Mr. Pauna passed away. Accordingly,
 Nicole Pauna is pursuing her own derivative claims and has been substituted as her
 husband’s personal representative in this appeal. This opinion refers to the plaintiffs
 collectively as “the Paunas.”
                                            2
Appellate Case: 21-8009    Document: 010110655734           Date Filed: 03/11/2022    Page: 3



 for negligent hiring, negligent supervision, and negligent retention. Finally, the

 Paunas asserted a claim for punitive damages against both defendants.

       Swift moved for summary judgment, and the district court granted the motion.

 It held that Swift could not be held liable for Mr. Brownell’s actions because he was

 not acting within the scope of his employment when he assaulted Mr. Pauna. The

 district court rejected the Paunas’ claims for negligent hiring, negligent supervision,

 and negligent retention because Swift had no legal duty to Mr. Pauna—that is, it was

 not reasonably foreseeable based on the information available to Swift that

 Mr. Brownell might attack members of the public.

       After the Paunas filed their notice of appeal, they moved to dismiss with

 prejudice their remaining claims against Mr. Brownell. The district court granted

 that motion, thus preserving our appellate jurisdiction.

                                     II. Discussion

       We review de novo a district court’s grant of summary judgment under

 Fed. R. Civ. P. 56. Burnett v. Sw. Bell Tel., L.P., 555 F.3d 906, 907 (10th Cir. 2009).

 We must “view the evidence and draw reasonable inferences therefrom in the light

 most favorable to the nonmoving party.” Talley v. Time, Inc., 923 F.3d 878, 893

 (10th Cir. 2019) (internal quotation marks omitted).

       A. Scope of Employment

       The Paunas argue the district court erred in holding that Mr. Brownell was not

 acting within the scope of his employment. In addressing this question, we apply

 Wyoming state law. See McGehee v. Forest Oil Corp., 908 F.3d 619, 624 (10th Cir.

                                            3
Appellate Case: 21-8009     Document: 010110655734         Date Filed: 03/11/2022     Page: 4



 2018) (“in a federal court diversity case . . . the law to be applied in any case is the

 law of the forum state” (brackets and internal quotation marks omitted)). “The

 conduct of an employee is within the scope of his employment only if it is of the kind

 he is employed to perform; it occurs substantially within the authorized time and

 space limits; and it is actuated, at least in part, by a purpose to serve the master.”

 Worman v. BP Am. Prod. Co., 248 P.3d 644, 649 (Wyo. 2011) (internal quotation

 marks omitted). Whether an employee’s acts fall within the scope of his employment

 is generally a question of fact, except “when but one reasonable inference can be

 drawn from the facts.” Eklund v. PRI Envt’l, Inc., 25 P.3d 511, 515 (Wyo. 2001).

        The Paunas contend that Mr. Brownell was acting within the scope of his

 employment because at the time of the attack he was trying to refuel his truck, which

 was a necessary part of his job as a driver for Swift. But the process of refueling

 does not require any truck driver to assault another. See Sage Club v. Hunt, 638 P.2d

 161, 163 (Wyo. 1981) (relevant factors in scope-of-employment analysis include

 whether the nature of the employment contemplates the use of force and whether the

 use of force is foreseeable). Mr. Brownell’s relevant conduct—beating Mr. Pauna

 unconscious—is wholly unconnected to the separate act of refueling and was not

 conduct “of the kind he [was] employed to perform.” Worman, 248 P.3d at 649;

 compare Sage Club, 638 P.2d at 162-63 (holding bouncer’s use of force against

 plaintiff was within scope of employment because the job necessarily contemplated

 use of force to remove disruptive customers). Indeed, Mr. Brownell’s conduct was

 specifically excluded from his job description. Swift’s employee handbook prohibits

                                              4
Appellate Case: 21-8009     Document: 010110655734        Date Filed: 03/11/2022     Page: 5



 any “[u]nauthorized physical contact . . . with . . . a member of the motoring public;

 assault, battery, violence, or threats of violence against one’s self or others.”

 R. Vol. 3 at 633. Consistent with the handbook, Mr. Brownell later signed a

 statement admitting that his conduct violated company policy.

        The conclusion that Mr. Brownell was not acting within the scope of his

 employment is supported by the Wyoming Supreme Court’s decision in Worman.

 There, an oil company employee attacked the plaintiff on an oil rig, and the plaintiff

 sought to hold the company liable for the employee’s conduct. The plaintiff argued

 that the employee was motivated, at least in part, by an employment-related purpose,

 because he was at the oil rig observing the drilling operations on behalf of the

 company and was “generally engaged in activities within the scope of his

 employment.” 248 P.3d at 650. The court rejected this argument, holding that

 although the employee was on the premises for work-related activities, he was not

 employed to use force on other employees and in doing so “was not actuated by any

 purpose to serve” the oil company. Id. Similarly, in this case, although

 Mr. Brownell was at the gas station for purposes related to his employment, once he

 got out of his truck to attack Mr. Pauna, he was no longer acting to further Swift’s




                                             5
Appellate Case: 21-8009     Document: 010110655734       Date Filed: 03/11/2022    Page: 6



 interests. 2 Indeed, given that Mr. Brownell’s arrest delayed delivery of the freight,

 his actions were contrary to Swift’s interests. 3

        The cases the Paunas rely on in support of their scope-of-employment

 argument—Garcia v. Sam Tanksley Trucking, Inc., 708 F.2d 519 (10th Cir. 1983) and

 Condict v. Condict, 664 P.2d 131 (Wyo. 1983)—do not require a different result. In

 Garcia, we applied New Mexico law to hold that a truck driver who intentionally

 drove his truck into the side of a car on the highway was acting within the scope of

 his employment because he “was physically engaged in the activity he was hired to

 perform when the incident occurred.” Garcia, 708 F.2d at 521. Similarly, in

 Condict, an employee rammed a company vehicle into the plaintiff’s truck while the

 employee was “on his way to perform haying operations,” which the Wyoming

 Supreme Court held gave rise to “a fact issue for the jury as to scope of

 employment.” 664 P.2d at 135. Here, by contrast, Mr. Brownell left the cab of his

 truck in order to assault Mr. Pauna, and was not physically engaged in the activity he




        2
          The Paunas argue for the first time in their Reply Brief that Mr. Brownell’s
 conduct was only a slight deviation from his job duties and therefore still sufficiently
 related to his work-related responsibilities to fall within the scope of his employment.
 See O’Shea v. Welch, 350 F.3d 1101, 1105 (10th Cir. 2003) (holding that a “slight
 deviation” for “personal business” is still within the scope of employment if it “is
 sufficiently related to the employment”). As discussed above, Mr. Brownell’s attack
 on Mr. Pauna was entirely unrelated to his job duties, not a “slight deviation.”
        3
         The Paunas argue that the district court “improperly determined Brownell’s
 intent.” Aplt. Br. at 21. We agree with the district court that the Paunas’ argument
 about intent is contrary to the evidence and entirely speculative.
                                              6
Appellate Case: 21-8009    Document: 010110655734        Date Filed: 03/11/2022     Page: 7



 was hired to perform. See Garcia, 708 F.2d at 521 (contrasting cases in which bus

 drivers committed assaults “after stopping and alighting from their buses”).

       In short, we hold that the only reasonable inference to be drawn from the facts

 was that Mr. Brownell was not acting within the scope of his employment when he

 assaulted Mr. Pauna.

       B. Negligent Hiring and Negligent Retention

       The Paunas next argue that the district court erred in granting summary

 judgment in Swift’s favor on their claims of negligent hiring and negligent retention. 4

 Wyoming courts have adopted the tort of negligent hiring and negligent retention as

 set forth in § 213 of the Second Restatement of Agency. See Cranston v. Weston

 Cnty. Weed & Pest Bd., 826 P.2d 251, 258 (Wyo. 1992). To establish a claim for

 negligent hiring or negligent retention, the plaintiff must prove that the defendant

 owed a duty of reasonable care to the plaintiff and that the plaintiff’s injuries were

 foreseeable. Connes v. Molalla Trans. Sys., Inc., 831 P.2d 1316, 1320 (Colo. 1992);

 see Carabajal v. City of Cheyenne, 847 F.3d 1203, 1214 n.4 (10th Cir. 2017)

 (“Because Colorado and Wyoming both premise the tort of negligent hiring on the

 Restatement (Second) of Agency § 213, we find Colorado law instructive.”).

       The district court held that Mr. Brownell’s criminal history was not sufficient

 to put Swift on notice that he posed a danger to the public, and we agree.

 Mr. Brownell’s two convictions were misdemeanors for shooting a neighbor’s dog


       4
         The district court also granted summary judgment to Swift on the Paunas’
 negligent supervision claim, but the Paunas have not pursued that claim on appeal.
                                             7
Appellate Case: 21-8009    Document: 010110655734        Date Filed: 03/11/2022    Page: 8



 with a BB gun, and for disorderly conduct involving Mr. Brownell drunkenly

 showing belligerence to an arresting officer. Swift’s duty to the public required it to

 determine whether Mr. Brownell would safely transport freight. See Connes,

 817 P.2d at 571 (“[W]hether harm from hiring a person with a criminal record is

 foreseeable necessarily depends on whether the nature of the employment and the

 type of contact the employee has with the public . . . is such that a prudent person

 would have anticipated that harm would have occurred as a result of the

 employment.”). The convictions, which occurred more than five years before

 Mr. Brownell applied to Swift, bore no relationship to the job of transporting freight.

       C. Punitive Damages

       The Paunas also appealed the district court’s determination that they are not

 entitled to punitive damages. But in light of our resolution of the first two issues on

 appeal, we need not address this argument. See Cook v. Shoshone First Bank,

 126 P.3d 886, 897 (Wyo. 2006) (a claim for punitive damages is an element of a

 cause of action and summary judgment on the underlying claims effectively disposes

 of the punitive damages claim).

                                    III. Conclusion

       For the foregoing reasons, we affirm the decision of the district court.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge


                                            8